 


109 HR 2651 IH: Reducing Crime and Terrorism at America’s Seaports Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2651 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Schiff (for himself and Mr. Coble) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To reduce crime and terrorism at America’s seaports, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reducing Crime and Terrorism at America’s Seaports Act of 2005. 
2.Entry by false pretenses to any seaport 
(a)In generalSection 1036 of title 18, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (2), by striking or at the end; 
(B)by redesignating paragraph (3) as paragraph (4); and 
(C)by inserting after paragraph (2) the following: 
 
(3)any secure or restricted area of any seaport, designated as secure in an approved security plan, as required under section 70103 of title 46, United States Code, and the rules and regulations promulgated under that section; or; 
(2)in subsection (b)(1), by striking 5 and inserting 10; 
(3)in subsection (c)(1), by inserting , captain of the seaport, after airport authority; and 
(4)by striking the section heading and inserting the following: 
 
1036.Entry by false pretenses to any real property, vessel, or aircraft of the United States or secure area of any airport or seaport. 
(b)Technical and conforming amendmentThe table of sections for chapter 47 of title 18 is amended by striking the matter relating to section 1036 and inserting the following: 
 
 
1036. Entry by false pretenses to any real property, vessel, or aircraft of the United States or secure area of any airport or seaport. 
(c)Definition of seaportChapter 1 of title 18, United States Code, is amended by adding at the end the following: 
 
26.Definition of seaportAs used in this title, the term seaport means all piers, wharves, docks, and similar structures, adjacent to any waters subject to the jurisdiction of the United States, to which a vessel may be secured, including areas of land, water, or land and water under and in immediate proximity to such structures, buildings on or contiguous to such structures, and the equipment and materials on such structures or in such buildings.. 
(d)Technical and conforming amendmentThe table of sections for chapter 1 of title 18 is amended by inserting after the matter relating to section 25 the following: 
 
 
26. Definition of seaport. 
3.Criminal sanctions for failure to heave to, obstruction of boarding, or providing false information 
(a)OffenseChapter 109 of title 18, United States Code, is amended by adding at the end the following: 
 
2237.Criminal sanctions for failure to heave to, obstruction of boarding, or providing false information 
(a) 
(1)It shall be unlawful for the master, operator, or person in charge of a vessel of the United States, or a vessel subject to the jurisdiction of the United States, to knowingly fail to obey an order by an authorized Federal law enforcement officer to heave to that vessel. 
(2)It shall be unlawful for any person on board a vessel of the United States, or a vessel subject to the jurisdiction of the United States, to— 
(A)forcibly resist, oppose, prevent, impede, intimidate, or interfere with a boarding or other law enforcement action authorized by any Federal law or to resist a lawful arrest; or 
(B)provide information to a Federal law enforcement officer during a boarding of a vessel regarding the vessel’s destination, origin, ownership, registration, nationality, cargo, or crew, which that person knows is materially false. 
(b)This section does not limit the authority of a customs officer under section 581 of the Tariff Act of 1930 (19 U.S.C. 1581), or any other provision of law enforced or administered by the Secretary of the Treasury or the Secretary of Homeland Security, or the authority of any Federal law enforcement officer under any law of the United States, to order a vessel to stop or heave to. 
(c)A foreign nation may consent or waive objection to the enforcement of United States law by the United States under this section by radio, telephone, or similar oral or electronic means. Consent or waiver may be proven by certification of the Secretary of State or the designee of the Secretary of State. 
(d)In this section— 
(1)the term Federal law enforcement officer has the meaning given the term in section 115(c); 
(2)the term heave to means to cause a vessel to slow, come to a stop, or adjust its course or speed to account for the weather conditions and sea state to facilitate a law enforcement boarding; 
(3)the term vessel subject to the jurisdiction of the United States has the meaning given the term in section 2 of the Maritime Drug Law Enforcement Act (46 U.S.C. App. 1903); and 
(4)the term vessel of the United States has the meaning given the term in section 2 of the Maritime Drug Law Enforcement Act (46 U.S.C. App. 1903). 
(e)Any person who intentionally violates the provisions of this section shall be fined under this title, imprisoned for not more than 5 years, or both.. 
(b)Technical and conforming amendmentThe table of sections for chapter 109, title 18, United States Code, is amended by inserting after the item for section 2236 the following: 
 
 
2237. Criminal sanctions for failure to heave to, obstruction of boarding, or providing false information. 
4.Use of a dangerous weapon or explosive on a passenger vesselSection 1993 of title 18, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by inserting , passenger vessel, after transportation vehicle; 
(B)in paragraphs (2)— 
(i)by inserting , passenger vessel, after transportation vehicle; and 
(ii)by inserting or owner of the passenger vessel after transportation provider each place that term appears; 
(C)in paragraph (3)— 
(i)by inserting , passenger vessel, after transportation vehicle each place that term appears; and 
(ii)by inserting or owner of the passenger vessel after transportation provider each place that term appears; 
(D)in paragraph (5)— 
(i)by inserting , passenger vessel, after transportation vehicle; and 
(ii)by inserting or owner of the passenger vessel after transportation provider; and 
(E)in paragraph (6), by inserting or owner of a passenger vessel after transportation provider each place that term appears; 
(2)in subsection (b)(1), by inserting , passenger vessel, after transportation vehicle; and 
(3)in subsection (c)— 
(A)by redesignating paragraph (6) through (8) as paragraphs (7) through (9); and 
(B)by inserting after paragraph (5) the following: 
 
(6)the term passenger vessel has the meaning given that term in section 2101(22) of title 46, United States Code, and includes a small passenger vessel, as that term is defined under section 2101(35) of that title.. 
5.Criminal sanctions for violence against maritime navigation, placement of destructive devices 
(a)Placement of destructive devicesChapter 111 of title 18, United States Code, as amended by subsection (a), is further amended by adding at the end the following: 
 
2282A.Devices or dangerous substances in waters of the United States likely to destroy or damage Ships or to interfere with maritime commerce 
(a)A person who knowingly places, or causes to be placed, in navigable waters of the United States, by any means, a device or dangerous substance which is likely to destroy or cause damage to a vessel or its cargo, cause interference with the safe navigation of vessels, or interference with maritime commerce (such as by damaging or destroying marine terminals, facilities, or any other marine structure or entity used in maritime commerce) with the intent of causing such destruction or damage, interference with the safe navigation of vessels, or interference with maritime commerce shall be fined under this title, imprisoned for any term of years or for life, or both. 
(b)A person who causes the death of any person by engaging in conduct prohibited under subsection (a) may be punished by death. 
(c)Nothing in this section shall be construed to apply to otherwise lawfully authorized and conducted activities of the United States Government. 
(d)In this section: 
(1)The term dangerous substance means any solid, liquid, or gaseous material that has the capacity to cause damage to a vessel or its cargo, or cause interference with the safe navigation of a vessel. 
(2)The term device means any object that, because of its physical, mechanical, structural, or chemical properties, has the capacity to cause damage to a vessel or its cargo, or cause interference with the safe navigation of a vessel.. 
(2)Technical and conforming amendmentThe table of sections for chapter 111 of title 18, United States Code, as amended by subsection (b), is further amended by adding after the item related to section 2282 the following: 
 
 
2282A. Devices or dangerous substances in waters of the United States likely to destroy or damage ships or to interfere with maritime commerce. 
(b)Violence against maritime navigation 
(1)In generalChapter 111 of title 18, United States Code as amended by subsections (a) and (c), is further amended by adding at the end the following: 
 
2282B.Violence against aids to maritime navigationWhoever intentionally destroys, seriously damages, alters, moves, or tampers with any aid to maritime navigation maintained by the Saint Lawrence Seaway Development Corporation under the authority of section 4 of the Act of May 13, 1954 (33 U.S.C. 984), by the Coast Guard pursuant to section 81 of title 14, United States Code, or lawfully maintained under authority granted by the Coast Guard pursuant to section 83 of title 14, United States Code, if such act endangers or is likely to endanger the safe navigation of a ship, shall be fined under this title, imprisoned for not more than 20 years, or both.. 
(2)Technical and conforming amendmentThe table of sections for chapter 111 of title 18, United States Code, as amended by subsections (b) and (d) is further amended by adding after the item related to section 2282A the following: 
 
 
2282B. Violence against aids to maritime navigation. 
6.Transportation of dangerous materials and terrorists 
(a)Transportation of dangerous materials and terroristsChapter 111 of title 18, as amended by section 5, is further amended by adding at the end the following: 
 
2283.Transportation of explosive, biological, chemical, or radioactive or nuclear materials 
(a)In generalAny person who knowingly and willfully transports aboard any vessel within the United States and on waters subject to the jurisdiction of the United States or any vessel outside the United States and on the high seas or having United States nationality an explosive or incendiary device, biological agent, chemical weapon, or radioactive or nuclear material, knowing that any such item is intended to be used to commit an offense listed under section 2332b(g)(5)(B), shall be fined under this title, imprisoned for any term of years or for life, or both. 
(b)Causing deathAny person who causes the death of any person by engaging in conduct prohibited by subsection (a) may be punished by death. 
(c)DefinitionsIn this section: 
(1)Biological agentThe term biological agent means any biological agent, toxin, or vector (as those terms are defined in section 178). 
(2)By-product materialThe term by-product material has the meaning given that term in section 11(e) of the Atomic Energy Act of 1954 (42 U.S.C. 2014(e)). 
(3)Chemical weaponThe term chemical weapon has the meaning given that term in section 229F(1). 
(4)Explosive or incendiary deviceThe term explosive or incendiary device has the meaning given the term in section 232(5). 
(5)Nuclear materialThe term nuclear material has the meaning given that term in section 831(f)(1). 
(6)Radioactive materialThe term radioactive material means— 
(A)source material and special nuclear material, but does not include natural or depleted uranium; 
(B)nuclear by-product material; 
(C)material made radioactive by bombardment in an accelerator; or 
(D)all refined isotopes of radium. 
(8)Source materialThe term source material has the meaning given that term in section 11(z) of the Atomic Energy Act of 1954 (42 U.S.C. 2014(z)). 
(9)Special nuclear materialThe term special nuclear material has the meaning given that term in section 11(aa) of the Atomic Energy Act of 1954 (42 U.S.C. 2014(aa)). 
2284.Transportation of terrorists 
(a)In generalAny person who knowingly and intentionally transports any terrorist aboard any vessel within the United States and on waters subject to the jurisdiction of the United States or any vessel outside the United States and on the high seas or having United States nationality, knowing that the transported person is a terrorist, shall be fined under this title, imprisoned for any term of years or for life, or both. 
(b)Defined termIn this section, the term terrorist means any person who intends to commit, or is avoiding apprehension after having committed, an offense listed under section 2332b(g)(5)(B).. 
(b)Technical and conforming amendmentThe table of sections for chapter 111 of title 18, United States Code, as amended by section 5, is further amended by adding at the end the following: 
 
 
2283. Transportation of explosive, chemical, biological, or radioactive or nuclear materials 
2284. Transportation of terrorists. 
7.Destruction of, or interference with, vessels or maritime facilities 
(a)In generalTitle 18, United States Code, is amended by inserting after chapter 111 the following: 
 
111ADestruction of, or interference with, vessels or maritime facilities 
 
Sec 
2290. Jurisdiction and scope 
2291. Destruction of vessel or maritime facility 
2292. Imparting or conveying false information  
2290.Jurisdiction and scope 
(a)JurisdictionThere is jurisdiction over an offense under this chapter if the prohibited activity takes place— 
(1)within the United States and within waters subject to the jurisdiction of the United States; or 
(2)outside United States and— 
(A)an offender or a victim is a national of the United States (as that term is defined under section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)); 
(B)the activity involves a vessel in which a national of the United States was on board; or 
(C)the activity involves a vessel of the United States (as that term is defined under section 2 of the Maritime Drug Law Enforcement Act (46 U.S.C. App. 1903). 
(b)ScopeNothing in this chapter shall apply to otherwise lawful activities carried out by or at the direction of the United States Government. 
2291.Destruction of vessel or maritime facility 
(a)OffenseWhoever willfully— 
(1)sets fire to, damages, destroys, disables, or wrecks any vessel; 
(2)places or causes to be placed a destructive device, as defined in section 921(a)(4), or destructive substance, as defined in section 31(a)(3), in, upon, or near, or otherwise makes or causes to be made unworkable or unusable or hazardous to work or use, any vessel, or any part or other materials used or intended to be used in connection with the operation of a vessel; 
(3)sets fire to, damages, destroys, or disables or places a destructive device or substance in, upon, or near, any maritime facility, including any aid to navigation, lock, canal, or vessel traffic service facility or equipment; 
(4)interferes by force or violence with the operation of any maritime facility, including any aid to navigation, lock, canal, or vessel traffic service facility or equipment, if such action is likely to endanger the safety of any vessel in navigation; 
(5)sets fire to, damages, destroys, or disables or places a destructive device or substance in, upon, or near, any appliance, structure, property, machine, or apparatus, or any facility or other material used, or intended to be used, in connection with the operation, maintenance, loading, unloading, or storage of any vessel or any passenger or cargo carried or intended to be carried on any vessel; 
(6)performs an act of violence against or incapacitates any individual on any vessel, if such act of violence or incapacitation is likely to endanger the safety of the vessel or those on board; 
(7)performs an act of violence against a person that causes or is likely to cause serious bodily injury, as defined in section 1365(h)(3), in, upon, or near, any appliance, structure, property, machine, or apparatus, or any facility or other material used, or intended to be used, in connection with the operation, maintenance, loading, unloading, or storage of any vessel or any passenger or cargo carried or intended to be carried on any vessel; 
(8)communicates information, knowing the information to be false and under circumstances in which such information may reasonably be believed, thereby endangering the safety of any vessel in navigation; or 
(9)attempts or conspires to do anything prohibited under paragraphs (1) through (8),shall be fined under this title, imprisoned not more than 20 years, or both. 
(b)LimitationSubsection (a) shall not apply to any person that is engaging in otherwise lawful activity, such as normal repair and salvage activities, and the transportation of hazardous materials regulated and allowed to be transported under chapter 51 of title 49. 
(c)PenaltyWhoever is fined or imprisoned under subsection (a) as a result of an act involving a vessel that, at the time of the violation, carried high-level radioactive waste (as that term is defined in section 2(12) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101(12)) or spent nuclear fuel (as that term is defined in section 2(23) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101(23)), shall be fined under this title, imprisoned for a term up to life, or both. 
(d)Penalty when death resultsWhoever is convicted of any crime prohibited by subsection (a) and intended to cause death by the prohibited conduct, if the conduct resulted in the death of any person, shall be subject also to the death penalty or to a term of imprisonment for a period up to life. 
(e)ThreatsWhoever willfully imparts or conveys any threat to do an act which would violate this chapter, with an apparent determination and will to carry the threat into execution, shall be fined under this title, imprisoned not more than 5 years, or both, and is liable for all costs incurred as a result of such threat. 
2292.Imparting or conveying false information 
(a)In generalWhoever imparts or conveys or causes to be imparted or conveyed false information, knowing the information to be false, concerning an attempt or alleged attempt being made or to be made, to do any act that would be a crime prohibited by this chapter or by chapter 111 of this title, shall be subject to a civil penalty of not more than $5,000, which shall be recoverable in a civil action brought in the name of the United States. 
(b)Malicious conductWhoever willfully and maliciously, or with reckless disregard for the safety of human life, imparts or conveys or causes to be imparted or conveyed false information, knowing the information to be false, concerning an attempt or alleged attempt to do any act which would be a crime prohibited by this chapter or by chapter 111 of this title, shall be fined under this title, imprisoned not more than 5 years, or both. 
(c)Jurisdiction 
(1)In generalExcept as provided under paragraph (2), section 2290(a) shall not apply to any offense under this section. 
(2)JurisdictionJurisdiction over an offense under this section shall be determined in accordance with the provisions applicable to the crime prohibited by this chapter, or by chapter 111 of this title, to which the imparted or conveyed false information relates, as applicable. . 
(c)Technical and conforming amendmentThe table of chapters at the beginning of title 18, United States Code, is amended by inserting after the item for chapter 111 the following: 
 
 
111A.Destruction of, or interference with, vessels or maritime facilities2290. 
8.Theft of interstate or foreign shipments or vessels 
(a)Theft of interstate or foreign shipmentsSection 659 of title 18, United States Code, is amended— 
(1)in the first undesignated paragraph— 
(A)by inserting trailer, after motortruck,; 
(B)by inserting air cargo container, after aircraft,; and 
(C)by inserting , or from any intermodal container, trailer, container freight station, warehouse, or freight consolidation facility, after air navigation facility; 
(2)in the fifth undesignated paragraph, by striking one year and inserting 3 years; and 
(3)by inserting after the first sentence in the eighth undesignated paragraph the following: For purposes of this section, goods and chattel shall be construed to be moving as an interstate or foreign shipment at all points between the point of origin and the final destination (as evidenced by the waybill or other shipping document of the shipment), regardless of any temporary stop while awaiting transshipment or otherwise.. 
(b)Stolen vessels 
(1)In generalSection 2311 of title 18, United States Code, is amended by adding at the end the following: 
Vessel means any watercraft or other contrivance used or designed for transportation or navigation on, under, or immediately above, water.. 
(2)Transportation and sale of stolen vessels 
(A)TransportationSection 2312 of title 18, United States Code, is amended by striking motor vehicle or aircraft and inserting motor vehicle, vessel, or aircraft. 
(B)SaleSection 2313(a) of title 18, United States Code, is amended by striking motor vehicle or aircraft and inserting motor vehicle, vessel, or aircraft. 
(c)Review of sentencing guidelinesPursuant to section 994 of title 28, United States Code, the United States Sentencing Commission shall review the Federal Sentencing Guidelines to determine whether sentencing enhancement is appropriate for any offense under section 659 or 2311 of title 18, United States Code, as amended by this Act. 
(d)Annual report of law enforcement activitiesThe Attorney General shall annually submit to Congress a report, which shall include an evaluation of law enforcement activities relating to the investigation and prosecution of offenses under section 659 of title 18, United States Code, as amended by this Act. 
(e)Reporting of cargo theftThe Attorney General shall take the steps necessary to ensure that reports of cargo theft collected by Federal, State, and local officials are reflected as a separate category in the Uniform Crime Reporting System, or any successor system, by no later than December 31, 2005. 
9.Increased penalties for noncompliance with manifest requirements 
(a)Reporting, entry, clearance requirementsSection 436(b) of the Tariff Act of 1930 (19 U.S.C. 1436(b)) is amended by— 
(1)striking or aircraft pilot and inserting aircraft pilot, operator, owner of such vessel, vehicle or aircraft, or any other responsible party (including non-vessel operating common carriers); 
(2)striking $5,000 and inserting $10,000; and 
(3)striking $10,000 and inserting $25,000. 
(b)Criminal penaltySection 436(c) of the Tariff Act of 1930 (19 U.S.C. 1436(c)) is amended— 
(1)by striking or aircraft pilot and inserting aircraft pilot, operator, owner of such vessel, vehicle, or aircraft, or any other responsible party (including non-vessel operating common carriers); and 
(2)by striking $2,000 and inserting $10,000. 
(c)Falsity or lack of manifestSection 584(a)(1) of the Tariff Act of 1930 (19 U.S.C. 1584(a)(1)) is amended by striking $1,000 in each place it occurs and inserting $10,000. 
10.Stowaways on vessels or aircraftSection 2199 of title 18, United States Code, is amended by striking Shall be fined under this title or imprisoned not more than one year, or both. and inserting the following: 
 
(1)shall be fined under this title, imprisoned not more than 5 years, or both; 
(2)if the person commits an act proscribed by this section, with the intent to commit serious bodily injury, and serious bodily injury occurs (as defined under section 1365, including any conduct that, if the conduct occurred in the special maritime and territorial jurisdiction of the United States, would violate section 2241 or 2242) to any person other than a participant as a result of a violation of this section, shall be fined under this title, imprisoned not more than 20 years, or both; and 
(3)if an individual commits an act proscribed by this section, with the intent to cause death, and if the death of any person other than a participant occurs as a result of a violation of this section, shall be fined under this title, imprisoned for any number of years or for life, or both.. 
11.Bribery affecting port security 
(a)In generalChapter 11 of title 18, United States Code, is amended by adding at the end the following: 
 
226.Bribery affecting port security 
(a)In generalWhoever knowingly— 
(1)directly or indirectly, corruptly gives, offers, or promises anything of value to any public or private person, with intent to commit international terrorism or domestic terrorism (as those terms are defined under section 2331), to— 
(A)influence any action or any person to commit or aid in committing, or collude in, or allow, any fraud, or make opportunity for the commission of any fraud affecting any secure or restricted area or seaport; or 
(B)induce any official or person to do or omit to do any act in violation of the lawful duty of such official or person that affects any secure or restricted area or seaport; or 
(2)directly or indirectly, corruptly demands, seeks, receives, accepts, or agrees to receive or accept anything of value personally or for any other person or entity in return for— 
(A)being influenced in the performance of any official act affecting any secure or restricted area or seaport; and 
(B)knowing that such influence will be used to commit, or plan to commit, international or domestic terrorism,shall be fined under this title, imprisoned not more than 15 years, or both. 
(b)DefinitionIn this section, the term secure or restricted area means an area of a vessel or facility designated as secure in an approved security plan, as required under section 70103 of title 46, United States Code, and the rules and regulations promulgated under that section.. 
(b)Technical and conforming amendmentThe table of sections for chapter 11 of title 18, United States Code, is amended by adding at the end the following: 
 
 
226. Bribery affecting port security. 
 
